QUESTION 1: May a sitting judge or an active retired judge charge and/or accept a fee/honorarium for conducting a marriage outside of the Courthouse when the ceremony is on the judge’s personal time, i.e., evenings or weekends?
WE ANSWER: NO.
Canon 2A: “A judge should respect and comply with the law....”
Oklahoma Constitution, Article XV, § 1:
“All public officers, before entering upon the duties of their offices, shall take and subscribe to the following oath or affirmation: T, ., do solemnly swear (or affirm) ... that I will not knowingly, receive, directly or indirectly, any money or other valuable thing, for the performance or non-performance of any act or duty pertaining to my office, other than the compensation allowed by law....’ ”
43 O.S. § 7:
“A. All marriages must be contracted by a formal ceremony performed or solemnized ... by a judge or retired judge-”
The performance or solemnization of a marriage is an official act of a judge. A judge may not charge a fee nor accept a gratuity for the performance of any official act.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary